Exhibit 10.01

 

REACHLOCAL, INC.

 

Separation Agreement

 

And

 

General Release

 

Joshua Claman (referred to as “Executive”) and ReachLocal, Inc., on behalf of
itself and its successors, subsidiaries, affiliates, and related companies
(referred to collectively as the “Company”), enter into this Separation
Agreement and General Release (the “Agreement”) effective as of the eighth (8th)
day following the date Executive signs this Agreement if not revoked in
accordance with the last paragraph hereof (the “Effective Date”).

 

Executive and the Company agree that as of the Effective Date, the terms and
conditions of Executive’s employment with and service to the Company will be as
set forth below:

 

1.      Employment Arrangements. Effective as of May 30, 2014 (the “Termination
Date”), Executive shall resign from his position as President of the Company and
Executive shall cease to be an employee and officer of the Company and its
subsidiaries and affiliates. As of such date, Executive shall no longer hold
himself out as an employee, officer, or representative of the Company. As of the
Termination Date, that certain employment offer letter dated May 17, 2012,
between the Company and Executive (the “Offer Letter”), shall terminate and
shall be of no further force and effect, and neither the Company nor Executive
shall have any further obligations thereto, except to the extent otherwise
expressly provided therein.

 

2.     Consideration. Subject to and conditioned upon Executive’s execution and
non-revocation of this Agreement in accordance with the terms hereof and in
accordance with the terms of the Offer Letter and the Company’s Amended and
Restated Change in Control and Severance Policy for Senior Management (the
“Severance Policy”), and continued compliance with the terms and conditions of
this Agreement and the Confidentiality Agreement (as defined below):

 

a.     Severance. During the six month period following the Termination Date
(the “Severance Period”), the Company shall pay Executive an aggregate amount
equal to $220,000, less applicable withholdings and deductions, which will be
payable in substantially equal installments over the Severance Period in
accordance with the Company’s standard payroll practices as in effect from time
to time, with the first payment being made on the first payroll date following
the date on which the Release has become effective and is no longer revocable.

 

b.     Continued Healthcare Coverage. So long as Executive timely elects health
benefits continuation pursuant to Section 4980B of the Code and the regulations
thereunder (“COBRA”), Executive shall be entitled to receive payment by the
Company of Executive’s applicable premiums for such continuation coverage under
COBRA (payable as and when such payments become due) during the period
commencing on the Termination Date and ending on the earliest to occur of (i)
the six month anniversary of the Termination Date, (ii) the expiration of
Executive’s eligibility for benefits under COBRA, and (iii) the date on which
Executive and his or her covered dependents, if any, become eligible for health
insurance coverage through another source.

 

c.     Treatment of Stock Options. As of the date hereof, Executive holds the
outstanding stock option grants identified on Exhibit A (collectively, the
“Stock Option Grants”). Each Stock Option Grant will become immediately vested
as of the Termination Date with respect to the number of shares set forth on
Exhibit A attached hereto. Each Stock Option Grant shall be exercisable in
accordance with its terms.

 

 
 

--------------------------------------------------------------------------------

 

  

d.     Treatment of Restricted Shares. As of the date hereof, Executive holds
the outstanding restricted shares identified on Exhibit A (collectively, the
“Restricted Shares”). The Restricted Shares will become immediately vested as of
the Termination Date with respect to the number of shares set forth on Exhibit A
attached hereto.

 

e.     Section 409A. It is intended that all of the benefits and payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Internal Revenue Code of
1986, as amended (with state laws of similar effect, “Section 409A”), provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each installment payment shall at all times be
considered a separate and distinct payment.

 

3.     No Other Compensation Owed. Executive acknowledges and agrees that except
for the payments provided above and accrued but unpaid amounts as of the
Termination Date, no other compensation, payments, wages, salary, bonuses,
commissions, benefits, severance, equity, or remuneration of any kind whatsoever
are owing to Executive as a result of his employment with or termination of
employment from the Company, or under the Offer Letter and the Severance Policy.

 

4.     Release of Claims. In exchange for the promises contained in this
Agreement and to the extent permitted by law, Executive hereby waives, releases
and forever discharges, and agrees that Executive will not in any manner
institute, prosecute or pursue, any and all complaints, claims, charges,
liabilities, claims for relief, demands, suits, actions or causes of action,
whether in law or in equity, know or unknown (collectively, “Claims”), which
Executive asserts or could assert, at common law, under any express or implied
contract, arising in tort or under any statute, rule, regulation, order or law,
whether federal, state, or local, or on any grounds whatsoever, including
without limitation, claims under the Employment, Confidential Information, and
Invention Assignment Agreement, dated July 23, 2012 (the “Confidentiality
Agreement”), Title VII of the Civil Rights Act of 1964, Age Discrimination in
Employment Act, as amended, the Texas Labor Code, the Texas Commission of Human
Rights Act, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, and the Executive Retirement Income Security Act of 1974, against
the Company and any of its or their current or former, owners, officials,
directors, officers, shareholders, affiliates, agents, representatives,
employees, attorneys, subsidiaries, parents, divisions, branches, units,
successors, predecessors, and assigns (collectively referred to as “Released
Parties”) with respect to any event, matter, claim, damage or injury arising out
of or relating to Executive’s employment relationship with the Company, the
termination of such employment relationship, or the Confidentiality Agreement
arising up to the date and time of signing of this Agreement by Executive.

 

Notwithstanding the foregoing, the release does not terminate Executive’s rights
(a) set forth in this Agreement, (b) with respect to the Stock Option Grants or
the Restricted Shares, (c) Executive’s rights to be indemnified by the Company
or any of its subsidiaries under any agreement with the Company or any of its
subsidiaries, the Company’s certificate of incorporation or bylaws, or under
applicable law or (d) resulting from any breaches of this Agreement.

 

 
2

--------------------------------------------------------------------------------

 

  

This Agreement also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights. If any claim
is not subject to release, to the extent permitted by law, Executive waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other releasee identified in this Agreement is a party.

 

5.     Outstanding Claims. Executive represents that Executive has not filed or
otherwise pursued any charges, complaints or claims of any nature which are in
any way pending against the Company or any of the Released Parties with any
local, state or federal government agency or court with respect to any matter
covered by this Agreement, and, to the extent permitted by law, will not do so
in the future. Executive further represents that he is not aware of any such
claims against the Company, including any claims under the Fair Labor Standards
Act or the Family and Medical Leave Act. If any government agency or court
assumes jurisdiction of any charge, complaint, cause of action or claim covered
by this Agreement against the Company or any of the Released Parties, on behalf
of or related to Executive, Executive will withdraw from and/or dismiss the
matter with prejudice, as to any claims Executive might have. Executive agrees
not to participate or cooperate in such matter(s) except as required by law.
Notwithstanding the foregoing or any other provision of this Agreement, this
Agreement is not intended to interfere with Executive’s exercise of any
protected, nonwaivable right, including Executive’s right to file a charge with
the Equal Employment Opportunity Commission or other government agency.  By
entering into this Agreement, however, Executive acknowledges that the
consideration set forth herein is in full satisfaction of any amounts to which
Executive might be entitled and Executive is forever discharging the Company and
the other Released Parties from any liability to Executive for any acts or
omissions occurring on or before the date of Executive’s signing of this
Agreement.

 

6.     Exchange Act Section 16. Executive acknowledges that if Executive makes
any “reportable transactions” under Section 16 of the Exchange Act of 1934, as
amended, Executive shall immediately notify the Company of such transactions.

 

7.     Acknowledgement of Confidentiality Agreement. Executive acknowledges that
Executive (a) previously executed the Confidentiality Agreement, which shall
survive the termination of Executive’s employment with the Company, (b) is bound
by the commitments and obligations set forth in the Confidentiality Agreement,
including, without limitation, the covenants set forth in Sections 3
(Confidential Information), 8 (Solicitation of Employees), 9 (Solicitation of
Customers), and 10 (Covenant Not to Compete) therein and (c) Executive reaffirms
such covenants. Executive further acknowledges that, since the date on which he
executed the Confidentiality Agreement, he has received some or all of the
Confidential Information as described in Section 3 of the Confidentiality
Agreement.

 

8.     Return of Property. Executive affirms that on or prior to the Termination
Date, Executive will return all of the Company’s property, documents, and/or any
confidential or proprietary information in Executive’s possession or control,
including, without limitation, all computers, telephones, pagers memoranda,
books, papers, letters, formulae, computer data, disks, manuals, price
information, order forms, employee lists, potential employee lists, client
lists, customer pricing, contract terms, supplier lists, and other data (and all
copies thereof or therefrom) in any way relating to the Company’s business and
affairs, provided, however, that Executive shall be entitled to keep, and shall
not be required to return to the Company, Executive’s Company-provided laptop
any associated hardware.

 

9.     Non-Disparagement Covenant. Executive will not disparage or denigrate the
Company, its officers, directors and employees, or its products and services of
the Company. In particular, Executive agrees that Executive will not provide
information, issue statements, or take any action, directly or indirectly, that
would cause the Company, its business strategies and operations, and any of the
Company’s officers, directors, employees, shareholders, or affiliates, any
embarrassment or humiliation or otherwise cause or contribute to the Company
being held in disrepute.

 

 
3

--------------------------------------------------------------------------------

 

  

10.      Remedies. In recognition of the fact that irreparable injury will
result to the Company in the event of a breach by Executive of Paragraphs 7, 8
or 9 of this Agreement that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law, Executive acknowledges, consents and agrees that in the event of such
breach, or the threat thereof, the Company shall be entitled, in addition to any
other legal remedies and damages available, to specific performance thereof and
to temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
Executive. Should Executive ever breach any provision or obligation under this
Agreement, Executive explicitly agrees to pay all damages (including, but not
limited to, litigation and/or defense costs, expenses, and reasonable attorneys’
fees) incurred by the Company as a result of the breach. Nothing in this
Paragraph shall, or is intended to, limit or restrict any other rights or
remedies the Company may have by virtue of this Agreement or otherwise.

 

12. No Admission of Liability. By entering into this Agreement, the Company and
all Released Parties do not admit any liability whatsoever to Executive or to
any other person arising out of any claims heretofore or hereafter asserted by
Executive.

 

13. Agreement to Cooperate With the Company. Executive agrees to assist the
Company in any formal or informal legal matters in which Executive is named as a
party or has knowledge relevant to the matter. Executive acknowledges and agrees
that such assistance may include, but will not be limited to, providing
background information regarding any matter on which Executive previously
worked, aiding in the drafting of declarations, executing declarations or
similar documents, testifying or otherwise appearing at investigation
interviews, depositions, arbitrations or court hearings and preparing for the
above-described or similar activities. Executive understands that Executive will
receive no additional pay for Executive’s assistance beyond that provided in
this Agreement.

 

14.      Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

15. Severability. In the event any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, duration, or subject, it shall be
construed by limiting and reducing it to the extent necessary to be valid and
enforceable under the applicable law as it shall then appear while giving
effect, to the greatest degree possible, to the original intent of such
provision.

 

16. Executive Acknowledgements. Executive hereby affirms and acknowledges that
Executive has read the foregoing Agreement, has had sufficient time and
opportunity to review or discuss it with the counsel of Executive’s choice, and
fully understands and appreciates the meaning of each of its terms, and that it
is a voluntary, full and final compromise, release and settlement of all claims,
known or unknown, with respect to the claims identified and referred to herein.

 

17.      Entire Agreement.

 

a.     This Agreement, together with the Confidentiality Agreement and the
Arbitration Agreement (as defined below), constitutes the complete understanding
between Executive and the Company and supersedes any and all prior agreements
(including the Offer Letter, to the extent the terms thereof are inconsistent
with this Agreement), promises, representations, or inducements, no matter its
or their form, concerning its subject matter. No promises or agreements made
subsequent to the execution of this Agreement by Executive and the Company shall
be binding unless reduced to writing and signed by authorized representatives of
Executive and the Company.

 

 
4

--------------------------------------------------------------------------------

 

  

18.      Choice of Law/Venue. This Agreement shall be governed by Texas law. If
a dispute arises under this Agreement: (a) Executive and the Company
acknowledge and re-affirm their commitment to arbitrate such disputes pursuant
to the separate Arbitration Agreement executed by Executive on July 23, 2012
(the “Arbitration Agreement”); (b) Executive and the Company both irrevocably
consent to the exclusive jurisdiction and venue of the state and federal courts
located within Collin County, Texas for resolution of any matter not subject to
the foregoing Arbitration Agreement; and (c) the prevailing party in any
arbitration or court proceeding shall be entitled to recover its reasonable
attorneys’ fees, expenses and costs.  

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. EXECUTIVE SHOULD CONSULT AN ATTORNEY OF HIS CHOICE ABOUT THIS
AGREEMENT BEFORE HE SIGNS THE AGREEMENT. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL
LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

 

(A)     EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT;

 

(B)     EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT BEFORE
SIGNING IT; AND

 

(C)     EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THIS
AGREEMENT, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. IF EXECUTIVE WISHES TO REVOKE THIS AGREEMENT, EXECUTIVE MUST
DELIVER NOTICE OF EXECUTIVE’S REVOCATION IN WRITING, NO LATER THAN 5:00 P.M. ON
THE 7TH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS AGREEMENT TO REACHLOCAL,
INC., 21700 OXNARD STREET, SUITE 1600, WOODLAND HILLS, CA 91367, ATTN: ADAM
WERGELES, AWERGELES@REACHLOCAL.COM. EXECUTIVE UNDERSTANDS THAT IF HE REVOKES
THIS AGREEMENT, IT WILL BE NULL AND VOID IN ITS ENTIRETY, AND HE WILL NOT BE
ENTITLED TO ANY PAYMENTS OR BENEFITS PROVIDED IN PARAGRAPH 2 OF THIS AGREEMENT.

 

 

 
5

--------------------------------------------------------------------------------

 

  

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR
MIGHT HAVE AGAINST RELEASEES.

 

 

 

Dated: May 28, 2014 

/s/ Joshua Claman                              

 

 

Joshua Claman 

 

 

 

 

 

 

 

Dated: May 30, 2014

ReachLocal, Inc.  

 

 

 

 

 

 

 

 

By /s/ Sharon Rowlands                    

 

 

Sharon Rowlands 

 

 

CEO 

 

 

  

 
6

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Stock Option Grants

 

Grant Date

Exercise Price

Number of Shares Vested as of Prior to Termination

Number of Shares to Accelerate in Connection with Termination

Total Exercisable as of Termination Date (after giving effect to acceleration)

August 2, 2012*

$11.93

54,687

15,625

70,312

February 14, 2013

$12.98

6,434

2,574

9,008

February 13, 2014

$10.61

0

0

0

*The 30,000 options tied to achievement of a $35 stock price target are hereby
forfeited.

 

Restricted Shares

 

 

Grant Date

Number of Shares to Accelerate in Connection with Termination

Total Number of Shares Previously Vested or Vesting as of Termination Date Due
to Acceleration**

Number of Shares Being Forfeited

August 2, 2012

2,500

11,250

8,750

February 14, 2013

24,038

24,038

0

November 7, 2013

29,295

29,295

0

**Subject to share withholding and sell to cover procedures to cover taxes on
vesting.

 

 

 7